Title: To James Madison from William Lee, 14 November 1804
From: Lee, William
To: Madison, James


Sir,American Consulate Bordeaux Novr: 14: 1804
I mentioned to you in my respects of the 11th of Octr, that the litigious conduct of the masters of our Vessels, gave me considerable trouble and instanced the affair of Capt. Hall, of the Ship Dolphin of Charleston & permit me now to state to you another, of a more serious nature.
Captain George Haley of the ship Brutus of New London, last from Charleston, via Plymouth, having had a dispute with his mate Benjamin Franklin Seavers of Boston, respecting the Amount of Wages due the latter, they had recourse to me for an adjustment when, according to the rules of the office I called in two impartial american Captains, who assisted me in rendering the judgment against the Captain of which, I annex a copy numbered one.
This award not being agreeable to Nathan Haley of noted memory, and who is most probably owner of the Brutus, he advised his brother George the master, not to abide by it, but to appeal to the Courts of the United States. Seavers hearing of this, and finding himself in a foreign Country destitute of money and friends, and unacquainted with the language, in order to frighten Capt. Geo: Haley into a compliance, with the judgment wrote him a letter of which No 2 is a copy.
Upon the receipt of this letter the two Haleys accompani⟨e⟩d by one Ganet, a ship Broker a Capt de la Rue of the French Navy and an Irish Lawyer, by the name of McDonald, went to th⟨e⟩ Commissary General of Police, and denounced Mr Seavers as an English Spy, as you will observe by letter No 3, the original of which is in French, and signed by George Haley. The Commissary General being well acquainted with the abandoned characters of some of the parties engaged in this disgraceful business, did not think fit to give into their purposes and therefore wrote me a letter of which No 4 is a copy by translation. On perusing this letter I immediately waited on the Commissary General, who gave me to understand that this denounciation was of so serious a nature, that h⟨e⟩ did not see how he could avoid taking notice of it an⟨d⟩ escape the vigilance of the counter police, for although he believed my representations in favor of Seaver to be perfect⟨ly⟩ just, still from the situation of things and the extrem⟨e⟩ sensibility of the Government, he was forced to arrest and bring him to trial. He promised me however that he would at the same time arrest Capt Haley and oblige him to prove his charge, or attone for his conduct by giving such satisfaction to Seaver as the case would admit of. They were accordingly both taken up but Haley was released thro’ the influence of his friend the Navy Captain who, it appears is one of the Officers of the squadron of Linois, and was Sent home by that admiral with dispatches representing his operations in the Indian Seas, which not being satisfactory to the Emperor he ordered the Captain back who has, as far as I can learn, chartered the Brutus for the purpose of conveying him to the Isle of France.
This officer made it appear to the Commissary that detaining Haley, would be detaining him and injure the public service for which reason Seaver only was confined, to prevent his putting his threat of denouncing the ship to me in execution, which they feared would equally frustrate their plans.
Conceiving the turn the affair had taken to operate very unjustly as regarded Seaver, I insisted on the Commissary Generals calling the parties together and going immediately into an examination of the charges against him, which he complied with and after a smart altercation I procured his enlargement. But had I not shewn considerable severity, and resolution on the occasion, he would in all probability have remained in prison two or three months and then been dragged before a Criminal Tribunal. As it is he is regarded by the Citizens as a suspected person, his reputation is injured, and I have seen times in France when he would under such imputations, be in danger of loosing his life.
The two Haleys assisted by the same persons who have been concerned with them in this wicked denounciatio⟨n⟩ are I am told making out representations to be forwarded to you against my conduct in this Affair, but I trust my simple statement of facts will confute them, and at the same time prove to the Government, that they ough⟨t⟩ to listen with great caution, to complaints made against their officers abroad. With great respect I have Sir the honour to remain Your obliged and Obt. Servant
Wm. Lee
Novr 18: 1804
P. S. No. 3, referred to above the Commissary Genl. of Police will not permit me to take a copy of, it being contrary to the rules of his department and not admissible.
Wm Lee
